COURT OF CHANCERY
                                      OF THE
                                STATE OF DELAWARE
MORGAN T. ZURN                                                     LEONARD L. WILLIAMS JUSTICE CENTER
VICE CHANCELLOR                                                       500 N. KING STREET, SUITE 11400
                                                                     WILMINGTON, DELAWARE 19801-3734


                                      March 11, 2021

Garrett B. Moritz, Esquire                        Michael A. Barlow, Esquire
Elizabeth M. Taylor, Esquire                      Adam K. Schulman, Esquire
Ross Aronstam & Moritz LLP                        Abrams & Bayliss LLP
100 South West Street, Suite 400                  20 Montchanin Road, Suite 200
Wilmington, Delaware 19801                        Wilmington, Delaware 19807

         RE:   Tetragon Financial Group Limited v. Ripple Labs Inc.,
               C.A. No. 2021-0007-MTZ

Dear Counsel:

         In this expedited contractual dispute, Plaintiff Tetragon Financial Group

Limited (“Tetragon” or “Plaintiff”) has applied for certification of an interlocutory

appeal (the “Application”)1 from this Court’s March 5 oral ruling and written order

(collectively, the “Ruling”).2 The Ruling denied Tetragon’s motion for preliminary

injunction, concluding that Tetragon was not reasonably likely to prevail on the

merits at trial.3 For the following reasons, I deny Tetragon’s Application.




1
    Docket Item (“D.I.”) 120.
2
  See D.I. 119; see also D.I. 128. The transcript of the Ruling has been finalized and
distributed to the parties, but not yet posted to the docket. This letter cites that transcript
as “PI Ruling.”
3
    PI Ruling 9:17–21.
Tetragon Financial Group Limited v. Ripple Labs Inc.,
C.A. No. 2021-0007-MTZ
March 11, 2021
Page 2 of 12

         I.     BACKGROUND

         On January 4, 2021, Tetragon filed its complaint in this action, seeking,

among other things, a declaration that certain actions by the U.S. Securities and

Exchange Commission (the “SEC”) triggered the “Securities Default” provision in

a contractual agreement (the “Stockholders’ Agreement”) between Tetragon and

defendant Ripple Labs, Inc. (“Ripple” or “Defendant”).4           Section 5.4 of the

Stockholders’ Agreement defines a Security Default as follows:

         A ‘Securities Default’ means if XRP is determined on an official basis
         (including without limitation by settlement) by the U.S. Securities and
         Exchange Commission (or (1) another governmental authority or (2) a
         governmental agency of similar stature and standing) to constitute a
         security on a current and going forward basis (and not, for the
         avoidance of doubt, a determination that XRP was a security in the
         past).5

Tetragon contends each of two events constitutes a Securities Default: an October

2020 “Wells Notice” from the SEC, and a December 2020 enforcement action the

SEC filed in the U.S. District Court for the Southern District of New York.6

         In addition to a declaration that a Securities Default occurred, Tetragon

sought specific performance of its redemption right.7 Under the Stockholders’


4
    See generally D.I. 1 [hereinafter “Compl.”].
5
    Compl. Ex. A [hereinafter “Stockholders’ Agr.] § 5.4.
6
    Id. ¶ A.
Tetragon Financial Group Limited v. Ripple Labs Inc.,
C.A. No. 2021-0007-MTZ
March 11, 2021
Page 3 of 12

Agreement, Tetragon could demand redemption of its shares via a “Redemption

Request” upon a Securities Default.8 Following receipt of a valid Redemption

Request, the Stockholders’ Agreement required Ripple to redeem Tetragon’s

shares within sixty days and apply all of its available cash and other assets to the

redemption.9

          Tetragon also moved for expedition and a temporary restraining order

enjoining Ripple from using its assets for any purpose other than redemption of

Tetragon’s shares.10 I heard those motions on January 15,11 and ordered expedition

of the entire case, with a preliminary injunction hearing set for mid-February.12 I

also entered a less burdensome temporary restraining order than Tetragon

requested, which enjoined Ripple from making extraordinary, or “net negative,”

purchases of its cryptocurrency, XRP, outside the ordinary course of business.13




7
    Compl. ¶ B.
8
    Stockholders’ Agr. § 5.1.
9
    Id.
10
     See D.I. 1.
11
     See D.I. 21.
12
     D.I. 85 [hereinafter “TRO Ruling”] 58:19–59:10; D.I. 36 ¶ 1.
13
     TRO Ruling 58:1–11; D.I. 36 ¶¶ 2–3.
Tetragon Financial Group Limited v. Ripple Labs Inc.,
C.A. No. 2021-0007-MTZ
March 11, 2021
Page 4 of 12

         The parties conducted fact and expert discovery, and briefed their positions

on the preliminary injunction.14 The parties focused on whether the Wells Notice

and enforcement action constituted a Securities Default as defined by the

Shareholders’ Agreement. I heard argument on the preliminary injunction on

February 17.

         On March 5, I delivered my Ruling, denying Tetragon’s motion for a

preliminary injunction.15 I found that Tetragon was not reasonably likely to prevail

on the merits because neither the Wells Notice nor the enforcement action

constituted a Securities Default pursuant to the plain language of the Shareholders’

Agreement.16 I also vacated the temporary restraining order.17

         Tetragon filed its Application for certification of an interlocutory appeal on

March 8, requesting that this Court allow the Supreme Court to review the

meaning and application of the Securities Default provision. Tetragon also moved

for expedited consideration of the Application,18 which I granted on March 8.19 On



14
     See D.I. 94; D.I. 95; D.I. 103; D.I. 105.
15
     See D.I. 119; see also PI Ruling.
16
     PI Ruling 9:17–21.
17
     Id. 27:1–3.
18
     D.I. 120.
19
     D.I. 124.
Tetragon Financial Group Limited v. Ripple Labs Inc.,
C.A. No. 2021-0007-MTZ
March 11, 2021
Page 5 of 12

March 9, Ripple opposed the Application20 and moved for summary judgment;21

that motion remains pending. Trial in this matter is scheduled for March 25 and

26.22 For the reasons I will explain, I recommend against certifying Tetragon’s

question of contractual interpretation for interlocutory appeal.

         II.     ANALYSIS

         Supreme Court Rule 42(b)(i) states that interlocutory appeals shall not be

certified “unless the order of the trial court decides a substantial issue of material

importance that merits appellate review before a final judgment.”23 “Applications

for interlocutory appeals are addressed to the sound discretion of this Court and are

accepted only in extraordinary circumstances,”24 as “they disrupt the normal

procession of litigation, cause delay, and can threaten to exhaust scarce party and

judicial resources.”25 When deciding whether to certify such an appeal, the Court

should consider whether:


20
     D.I. 125.
21
     D.I. 127.
22
     See D.I. 116.
23
     Supr. Ct. R. 42(b)(i).
24
   Robino-Bay Ct. Plaza, LLC v. W. Willow-Bay Ct., LLC, 941 A.2d 1019 (Del. 2007)
(TABLE). Though this decision referred to the Supreme Court in its use of “this Court,”
trial courts exercise that same discretion in recommending whether interlocutory appeals
should be certified.
25
     Supr. Ct. R. 42(b)(ii).
Tetragon Financial Group Limited v. Ripple Labs Inc.,
C.A. No. 2021-0007-MTZ
March 11, 2021
Page 6 of 12

           (A) The interlocutory order involves a question of law resolved for the
           first time in this State; (B) The decisions of the trial courts are
           conflicting upon the question of law; (C) The question of law relates
           to the constitutionality, construction, or application of a statute of this
           State, which has not been, but should be, settled by this Court in
           advance of an appeal from a final order; (D) The interlocutory order
           has sustained the controverted jurisdiction of the trial court; (E) The
           interlocutory order has reversed or set aside a prior decision of the
           trial court, a jury, or an administrative agency from which an appeal
           was taken to the trial court which had decided a significant issue and a
           review of the interlocutory order may terminate the litigation,
           substantially reduce further litigation, or otherwise serve
           considerations of justice; (F) The interlocutory order has vacated or
           opened a judgment of the trial court; (G) Review of the interlocutory
           order may terminate the litigation; or (H) Review of the interlocutory
           order may serve considerations of justice.26

Once the Court considers these factors and conducts its “own assessment of the

most efficient and just schedule to resolve the case,” the Court must then consider

whether the likely benefits of interlocutory review outweigh the likely costs.27 “If

the balance is uncertain, the trial court should refuse to certify the interlocutory

appeal.”28

           Here, this Court’s order denying Tetragon’s preliminary injunction motion

does not present any “substantial issue of material importance that merits appellate




26
     Supr. Ct. R. 42(b)(iii).
27
     Id.
28
     Id.
Tetragon Financial Group Limited v. Ripple Labs Inc.,
C.A. No. 2021-0007-MTZ
March 11, 2021
Page 7 of 12

review before final judgment.”29 This Court has held that “[a]s a general matter,

issues of contract interpretation are not worthy of interlocutory appeal.”30 Even

where a decision of the Court may dispose of a count in its entirety, that “does not

necessarily create a ‘substantial issue of material importance.’”31              “Standard

contract interpretation issues are not suited for interlocutory appeal.”32 Simply put,

when the issue raised in an application deals with “this Court’s construction of

discrete provisions of the [contract],” the issue “do[es] not meet any Rule 42(b)(iii)

criteria and [is] not fit for interlocutory appeal.”33




29
     Supr. Ct. R. 42(b)(i).
30
  REJV5 AWH Orlando, LLC v. AWH Orlando Member, LLC, 2018 WL 1109650, at *3
(Del. Ch. Feb. 28, 2018); see also Lexington Ins. Co. v. Almah LLC, 167 A.3d 499 (Del.
2016) (TABLE) (denying interlocutory appeal upon noting the “dispute turn[s] on issues
of contract interpretation”); Renco Gp., Inc. v. MacAndrews AMG Hldgs. LLC, 2015 WL
1830476, at *2 n.3 (Del. Ch. Apr. 20, 2015) (“The Court’s contract interpretation, even if
wrong, would not seem to warrant interlocutory appeal.”).
31
   Thomas v. Headlands Tech Principal Hldgs., L.P., 2020 WL 6112302, at *2 (Del.
Super. Ct. Oct. 16, 2020) (citing McKnight v. USAA Cas. Ins. Co., 872 A.2d 959 (Del.
2005) (TABLE) (affirming the trial court’s refusal to certify an interlocutory appeal
because “while the particular exclusion at issue ha[d] not previously been interpreted in
Delaware, the trial court applied well-established principles of contract interpretation and
thus the case did not involve a matter of first impression”)).
32
  Realogy Hldgs. Corp. v. SIRVA Worldwide, 2020 WL 4559519, at *10 (Del. Ch.
Aug. 7, 2020).
33
     REJV5 AWH Orlando, 2018 WL 1109650, at *3.
Tetragon Financial Group Limited v. Ripple Labs Inc.,
C.A. No. 2021-0007-MTZ
March 11, 2021
Page 8 of 12

         As Tetragon acknowledges, the issue of law this Court decided in denying

the preliminary injunction involves the “meaning of the parties’ contract.”34

Tetragon’s preliminary injunction motion required that I interpret the unambiguous

language of the Shareholders’ Agreement to determine whether a Securities

Default had occurred. Even if a dispute over contractual language could justify an

interlocutory appeal, Tetragon’s Application does not identify any particular aspect

of the Court’s interpretation that was erroneous, much less a specific error on a

substantial issue of material importance. Because Tetragon raises no requisite

substantial issue of material importance, interlocutory review is not in the interests

of justice.

         The fact that the Application deals only with “a mere contract dispute”

“might end [the analysis] there.”35 For completeness, I will consider the factors

laid out in Supreme Court Rule 42(b)(iii). Tetragon addresses only subsection (H)

of that Rule in its Application, arguing that review of the interlocutory order may

serve considerations of justice.36 Tetragon states that, if it is correct on the merits,

then it is losing the value of protective rights each day, a loss which may not be

34
     D.I. 120 ¶ 16.
35
   Steadfast Ins. Co. v. DBi Servs., LLC, 2019 WL 3337127, at *2 (Del. Super. Ct.
July 25, 2019) (denying application for interlocutory appeal).
36
     D.I. 120 ¶ 16.
Tetragon Financial Group Limited v. Ripple Labs Inc.,
C.A. No. 2021-0007-MTZ
March 11, 2021
Page 9 of 12

compensated with money.37         When considered in light of this case’s current

disposition, this factor is in equipoise.       Ripple’s summary judgment motion

presents an opportunity for an expeditious final judgment; even if that motion is

denied, trial is just two weeks away, and the Court is committed to providing a

meaningfully expedited response. As such, Tetragon has not shown that there is

“‘particular urgency to litigating the issue before a final judgment’ is entered,”38

especially as it has acknowledged Ripple’s sizable cash balance.39 With trial

quickly approaching, the costs and inefficiencies associated with disrupting this

case’s timeline, particularly when an appeal on a final judgment would be more

appropriate for this contractual interpretation dispute, outweigh the potential

benefits Tetragon asserts.40




37
     Id. ¶¶ 16–17.
38
  Pivotal Payments Direct Corp. v. Planet Payment, Inc., 2021 WL 164930, at *5 (Del.
Super. Ct. Jan. 19, 2021) (quoting In re Shawe & Elting LLC, 131 A.3d 325 (Del. 2016)
(TABLE)).
39
     D.I. 94 ¶ 6.
40
   See, e.g., Ferrellgas P’rs L.P. v. Zurich Am. Ins. Co., 2020 WL 5579335, at *4 (Del.
Super. Ct. Sep. 17, 2020) (finding factor (H) has no application where “review at this
time would result in all of the ills that Rule 42(b)(ii) warns against: disruption of the
normal process of litigation, delay, and exhaustion of scarce party and judicial resources
(especially in the midst of the ongoing pandemic)”).
Tetragon Financial Group Limited v. Ripple Labs Inc.,
C.A. No. 2021-0007-MTZ
March 11, 2021
Page 10 of 12

         Tetragon also strives to satisfy this catch-all factor by pointing out that the

Ruling resolved the “core legal issue” in the case.41 While true, that issue remains

one of contractual interpretation that, as explained, is not suitable for interlocutory

appeal. And Tetragon’s observation that the Court has resolved the issue at the

center of the case further supports an efficient and complete resolution of the entire

case at the trial court level before pursuing an appeal.42 Thus, this factor does not

favor certification of an interlocutory appeal either.

         None of the other Rule 42(b)(iii) factors support an interlocutory appeal in

this instance. I take each remaining factor in turn.

         A.     The interlocutory appeal does not involve a question of law resolved

for the first time in Delaware, and Tetragon does not argue that it does. Rather, the

issue is one of straightforward contract interpretation. This factor does not favor

certification of an interlocutory appeal.

         B.     Decisions of trial courts do not conflict on the issue resolved in the

Ruling, and Tetragon does not argue that they do. This factor does not favor

certification of an interlocutory appeal.



41
     D.I. 120 ¶ 14.
42
  See Underwriters at Lloyds London v. Legion P’rs Asset Mgmt., LLC, 242 A.3d 601
(Del. 2020) (TABLE).
Tetragon Financial Group Limited v. Ripple Labs Inc.,
C.A. No. 2021-0007-MTZ
March 11, 2021
Page 11 of 12

      C.     The question of law does not relate to the constitutionality,

construction, or application of a statute of this State, which has not been, but

should be, settled by this Court in advance of an appeal from a final order.

Tetragon does not argue that it does. This factor does not favor certification of an

interlocutory appeal.

      D.     The Ruling does not sustain the controverted jurisdiction of this

Court, and Tetragon does not argue that it does. This factor does not favor

certification of an interlocutory appeal.

      E.     The Ruling does not reverse or set aside a prior decision of the trial

court, a jury, or an administrative agency from which an appeal was taken to the

trial court which had decided a significant issue and a review of the interlocutory

order may terminate the litigation, substantially reduce further litigation, or

otherwise serve considerations of justice. Tetragon does not argue that it does.

This factor does not favor certification of an interlocutory appeal.

      F.     The Ruling does not vacate or open a judgment of the trial court.

Tetragon does not argue that it does. This factor does not favor certification of an

interlocutory appeal.

      G.     Review of the Ruling will not terminate the litigation. If interlocutory

review results in a ruling more favorable to Tetragon, there is no indication that
Tetragon Financial Group Limited v. Ripple Labs Inc.,
C.A. No. 2021-0007-MTZ
March 11, 2021
Page 12 of 12

litigation will end.    Rather, the parties appear likely to proceed to trial.      If

interlocutory review does not result in a different outcome, Tetragon

acknowledged in a March 8 letter to this Court that it will be prepared to move

expeditiously to trial.43 This factor does not favor certification of an interlocutory

appeal.

         Considering each factor in conjunction with Tetragon’s threshold contract

interpretation issue, the balance weighs against certifying interlocutory appeal.

         III.    CONCLUSION

         For the foregoing reasons, I recommend against Tetragon’s Application. To

the extent an order is required to implement this decision, IT IS SO ORDERED.

                                              Sincerely,

                                              /s/ Morgan T. Zurn

                                              Vice Chancellor


MTZ/ms

cc: All Counsel of Record, via File and ServeXpress




43
     D.I. 123 at 2.